DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 07/27/2021.  Claims 1-21 have been canceled. Claims 22 and 41-42 have been amended.  No new claims have been added.  Therefore, claims 22-42 are pending and addressed below.

	Response to Arguments/Amendments
        Claim Rejections - 35 USC § 101
Applicant's arguments filed07/27/2021 have been fully considered but they are not persuasive. 
 In the remarks applicant argues that under step 2A prong 1 2019 USPTO 101 requirement the claimed subject matter is not directed toward the abstract categories mental processes and methods of organizing human activity.   Applicant argues that the claim limitations recites more than the isolated limitations and does not recite any processes directed toward abstract concepts of mental processes and/or methods of organizing human activity.  Applicant argues that the previous Office action analysis is not tethered to the language of the claims.  Applicant argues that when considered as a whole the invention is different form the abstract concept of “observation”, “analysis”, “decision” and “communication”. Applicant recites the limitations arguing that as a whole in light of the specification discloses programmed computer system performs the steps of “identifying” in order to “select” the transaction as part of the payout and therefore 
In the remarks applicant argues that under step 2A prong 2 the claimed subject matter recites a practical application that is an improvement to technology.   Specifically applicant recites the claimed limitations arguing that the claim recites a processor to perform the steps recited more than any identified abstract idea performed with generic computer functionality.  Applicant argues that the claimed invention when considered as a whole provides an improvement to the technological field of processing online 
In the remarks Applicant argues with respect to step 2A prong 2, that technology is integral to the invention that could not be performed without a computer. Applicant argues that the “identifying all previous transactions and selecting transaction based on transaction details in the data store cannot be performed without the claimed memory, processor and datastore and therefore, cannot be performed in the mind.  The examiner does not find applicant’s argument persuasive.   The analysis for mental processes is not applied under step 2A prong 2 but instead step 2A prong 1.   The examiner also notes that applicant’s arguments are conclusory.  Applicant has not explained how identifying all previous transaction and selecting transaction are not process that the human mind is not capable of performing.   As discussed in the previous Office Action, identifying and selecting as claimed mimics mental processes of observation, analysis and decision.  With respect to the argument “identifying all previous transactions and See Alice, 134 S. Ct. at 2357—59. Here, they do not. See Mortgage Grader, Inc. v. First Choice Loan Services Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2015) (holding no inventive concept where “the claims ‘add’ only generic computer components such as an ‘inter-face,’ ‘network,’ and ‘database.’”). “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.” Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (quoting buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014)).
Applicant argues with respect to arguments (2) and (3) above, that the claimed features when considered as a whole go beyond the abstract idea of a sales activity as the combination of parts/limitations as a whole integrates the alleged abstract idea into a practical application of efficiently and securely processing payouts for online payment 
In the remarks applicant argues with respect to 2B, that the claimed limitations recite additional elements that contribute to the inventive concept.  Specifically Applicant points to the prior art references that are not obvious over the prior art references.  The applicant however provides no argument with respect to patent eligibility.  Novelty is not the issue when determining whether a claimed invention is directed toward patent eligible subject matter. (see Parker v Flook, 437 US 584, 588 (1978).  Instead the claims must provide “an element or combination of elements that is “sufficient to ensure the patent in practice amounts to significantly more than a patent upon the ineligible concept itself (see Alice 134, S. Ct at 2355).  Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188–89 (1981).  Applicant’s argument does not provide any other details beyond the novelty statement and therefore, is not persuasive. 
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 22-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the remarks applicant argues that the prior art Dimmick teaches reversing a transaction without using sensitive information.  The transaction for reversal is identified by a merchant identifier.  The applicant argues that the prior art reference fails to teach “identify, via the details of transaction in the data store, all previous transaction to the merchant from a customer associated with a customer identifier” Applicant argues that the prior art Dimmick fail to teach retrieving all previous transactions and fails to teach that the historical transaction record is retrieved based on payout request that include identifier associated with the user.   The examiner respectfully disagrees.  With respect to the argument “Dimmick fail to teach retrieving all previous transactions and fails to teach that the historical transaction record is retrieved based on payout request that include identifier associated with the user”, the examiner notes that the limitations do not include retrieving all transactions but rather identifies all transactions.  Furthermore, as acknowledged in the previous Office Action the prior art reference fails to teach identifying all previous transactions.  With respect to the argument that the prior art reference Dimmick fail to teach identifying transactions based on payout request that includes an identifier associated with the user, the examiner respectfully disagrees.   The prior art reference teaches in para 0022 that transaction information includes information associated with the transaction including digital wallet identifier which is explicitly an identifier associated with a user.  The prior art reference Dimmick explicitly  0026, Dimmick teaches the request message may include “suitable transaction information” including information identifying items previously purchased as well as information to identify and authorize the refund/transaction.  Para 0027 discloses the chargeback request message including information associated with the user payment device or payment account.  Therefore, although Dimmick does not teach identifying “all previous transactions”, the prior art does teach identifying previous transactions and teaches identifying via the details of transactions in the data store “previous transactions” to the merchant associated with the customer identifier based on the received request since the received request include transaction information including previous transactions associated with the customer identifier (i.e. payment device ID).  Applicant’s argument is not persuasive with respect to the argument that Dimmick fails to teach “identifying transactions based on payout request that includes an identifier associated with the user based on the received request.  The examiner maintains that Dimmick teaches the claimed limitations as determined in the previous Office Action and the newly amended limitation that the identifying is based on the received request.  
In the remarks applicant argues, that the prior art reference Roof was provided to teach the limitation “all previous transactions”, however applicant argues that the prior art references fail to teach the amended limitation “identify, via the details of transaction in the data store, all previous transaction to the merchant from a customer associated with a customer identifier, based on the received request”.  Applicant argues that Roof is directed toward compiling all transactions to the merchant from a customer 
[0023] As noted above, all the transactions may be stored in the DB 106. When a transaction is identified as fraudulent either from an investigation of an inquiry from a cardholder, or identified from an anomalous spending pattern, the fraudulent activity field associated with this transaction is then set to true. From the complete list of transactions associated with each merchant, a new table of merchant fraudulent transaction data can be created that identifies the number of fraudulent transactions and valid transactions for each merchant. In one embodiment, the fraudulent transaction data table 122 may include a name of the merchant 124, a merchant category code (MCC code) 126, a total number of transactions (TRX) 128, a total number of fraudulent transactions (FRAUD TRX) 130, and a percentage of fraudulent transactions 134. It should be noted that data columns of the fraudulent transaction data table 122 are only listed as a broad example. Additional columns that include more granular detail may be included, such as for example, a number of mail order/telephone order (MOTO) transactions, a number of online transactions, the merchant's identity code, a mean age of the fraudulent transaction, and the like.

Therefore, when considered as a combination the prior art reference teach the claimed limitations.  According to MPEP 2145 V, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012)
In the remarks applicant argues that the prior art references fail to teach “the identification of a list of transactions “for a merchant from a customer based on an association of the transaction with a customer identifier” as provided in a request for a payout according to the claimed features. Furthermore, the amendments specify that the transaction identification step must occur “based on the received request’. That is, even if merchant information based transaction processing operations (such as those of DIMMICK and ROOF) were able to coincidently produce all of the transactions to the merchant from a customer with the particular customer identifier (which is not conceded), this is not the same as performing identification of all previous transactions based on (information contained in) a received payout request (i.e., which the skilled addressee would understand to necessarily involve the use of the ‘CustID’ data of the transactions [0051], [0055]-  [0057]). DIMMICK and ROOF are further distinguished from the claimed invention on this basis.

By contrast, the claimed invention clearly discloses receiving a “[payout] request from the customer [that] comprises a customer identifier and a payout value” [0056]. The system “identif[ies], via details of transactions in a data store such as the data store 210, previous transactions to the merchant from a customer associated with 
Furthermore, the specification describes the generation of the “array 500” memory structure “by the processor 420 upon receiving a request [...] for a payout of a payout value to a customer” which “includes all, or a subset of all, previous transactions 510 between the merchant and the customer” [0066]. At [0067], the specification states that (emphasis added): “T...] In some examples, inclusion of the MID in the array may be optional. For example, if only one MID has been issued by the acquiring institution(s) to the merchant and the system only includes transactions for a single merchant.”  This further emphasizes the technical significance of using only the customer identifier (as included in the received payout request) to identify the transactions, rather than merchant information, transaction information, or a combination of both, with an 
Finally, it is submitted that the use of customer identifiers to identify transactions for potential selection is significant to the technical improvement provided by the claimed invention.  A technical improvement results from the ability of the system to reduce processing time for payouts, since “refunded transactions may be processed to a customer’s account almost immediately” [0017], as discussed above. However, this is dependent on the selection of transactions which are not presently subject to an authentication process such as new transactions.  a single merchant.” This further emphasizes the technical significance of using only the customer identifier (as included in the received payout request) to identify the transactions, rather than merchant information, transaction information, or a combination of both, with an implementation involving memory structures such as array 500. Indeed in this context, the approaches of DIMMICK and ROOF could not function since merchant and/or transaction information could not be used to index the transactions (i.e. since array 500 does not contain data for these fields).
With respect to the arguments above, Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Examiner believes that the currently pending claims would be properly rejected under 35 U.S.C. 103(a) in view of Dimmick and Roof. However, this assertion is moot because, based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-42 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 22-40:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 22 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 22 recites a process to “receive a request...”, “identify...previous transactions...”, “select previous transactions...,” and “submit a request...for refund.”  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting system processor to perform, nothing in the claim element precludes the step from practically being performed in the mind.  For example the process to “receive a request...” mimics mental processes of observation.  
Accordingly, the processes recited can easily be performed in the human mind as mental processes because the functions recited, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter (receive request, identify previous transactions, select previous transactions and submit request for refunds) is directed toward transaction activities.  Such concepts can be found in the abstract category of sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a system processor to perform the functions of (1) receive a request...(insignificant extra solution activity of transmitting data) (2) identify previous transactions...(common business practice) (3) select previous transactions (common business practice) and (4) submit a request for refund (common business practice).    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter as a whole is directed toward identifying and selecting transaction information for submission for a refund.  Accordingly the claimed limitations as a whole, fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The system claims simply recite the concept of receiving a transaction request, identifying and selecting transaction data and then submitting a refund request.   
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a system comprising a data store and a processor –is purely functional and generic. Nearly every computer system will include a “data store” and “processor” capable of performing the basic computer functions (of “receive a request”, “identify previous transactions”, “select previous transactions” and “submit a request”) required by the system claims . . . As a 
Taking the claim elements separately, the function performed by the computer processor at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receive a request”, “identify” data, “select” data and “submit a request” ... are functions can be achieved by any general purpose computer without special programming.   None of these activities are used in some unconventional manner nor do any produce some unexpected result.  As to the data operated upon, "even if a process of identifying and selecting information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  
As evidence the examiner provides:’
US Pub No. 2016/0012522 A1 by Endras et al; US Pub No. 2012/0246646 A1 by Bakman; US Pub No. 2011/0238596 A1 by Giordano et al; US Pub No. 2008/0154783 A1 by Rule et al.; US Pub No. 2015/0324839 A1 by Shariff et al; US Patent No. 9,405,800 B1 by Kapoor et al.
The specification provides evidence that the technical environment used to apply the identified abstract idea is conventional.  The specification in para 0065 recites:
The processor 420 may be or form part of a computer, a server, a series of servers, the cloud, a mobile device, a payment network, a processing network, the communications network 440, or any other apparatus or combinations of the foregoing, with suitable computation power to perform the functions described herein, such as analyse, process and transmit the necessary data and metadata. In some examples, the processor 420 may form part of the payout system 220. In other examples the processor 450 forms part of the payout system 220.

Examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 



The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 23-40 these dependent claim have also been reviewed with the same analysis as independent claim 22. Dependent claim 23, 24, 25 and 29-30 are directed toward a refund process -  directed toward a transaction process.  Dependent claims 26, 27 and 28 are directed toward organizing previous transaction data from highest to lowest value and selecting transaction data according to data value organized- mere data manipulation- For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).  Dependent claim 31-35 are directed toward a payout process – a common business practice.  Dependent claim 36 is directed toward storing transaction data – a common business practice.  Dependent claim 37-38 is directed toward retrieving transaction data – an insignificant extra solution activity and common business practice.  Dependent claim 39 further limits the payout system interfaces with a payment network.   The specification provides not details as it relates to the system interfaces with/form part of the payment network (see para 0034, para 0065) other than a high level statement and recitation of common computer components.  Accordingly the interface of dependent claim 39 is conventional and well understood.   Dependent 
In reference to Claim 41:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 41. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 41 recites steps to “receiving a request...”, “identifying...previous transactions...”, “selecting previous transactions...,” and “submitting a request...for refund.”  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting system processor to perform, nothing in the claim element precludes the step from practically being performed in the mind.  For example the process to “receiving a request...” mimics mental processes of observation.  The process to “identifying previous transactions” mimics mental 
Accordingly, the processes recited can easily be performed in the human mind as mental processes because the functions recited, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter (receiving requesting, identifying previous transactions, selecting previous transactions and submitting request for refunds) is directed toward transaction activities.  Such concepts can be found in the abstract category of sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a system processor to perform the functions of (1) receiving a request...(insignificant extra solution activity of transmitting data) (2) identifying previous transactions...(common business practice) (3) selecting previous transactions (common business practice) and (4) submitting a request for refund (common business practice).    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter as a whole is directed toward identifying and selecting transaction information for submission for a refund.  Accordingly the claimed limitations as a whole, fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The system claims simply recite the concept of receiving a transaction request, identifying and selecting transaction data and then submitting a refund request.   
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a computer–is purely functional and generic. Nearly every computer is capable of performing the basic computer functions of (“receiving a request”, “identifying previous transactions”, “selecting previous transactions” and “submitting a request”) required by the method claims . . . As a result, computer recited fails to offer meaningful limitation beyond 
Taking the claim elements separately, the function performed by the computer processor at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receive a request”, “identify” data, “select” data and “submit a request” ... are functions can be achieved by any general purpose computer without special programming.   None of these activities are used in some unconventional manner nor do any produce some unexpected result.  As to the data operated upon, "even if a process of identifying and selecting information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  
As evidence the examiner provides:’
US Pub No. 2016/0012522 A1 by Endras et al; US Pub No. 2012/0246646 A1 by Bakman; US Pub No. 2011/0238596 A1 by Giordano et al; US Pub No. 2008/0154783 A1 by Rule et al.; US Pub No. 2015/0324839 A1 by Shariff et al; US Patent No. 9,405,800 B1 by Kapoor et al.
The specification provides evidence that the technical environment used to apply the identified abstract idea is conventional.  The specification in para 0065 recites:
The processor 420 may be or form part of a computer, a server, a series of servers, the cloud, a mobile device, a payment network, a processing network, the communications network 440, or any other apparatus or combinations of the foregoing, with suitable computation power to perform the functions described herein, such as analyse, process and transmit the necessary data and metadata. In some examples, the processor 420 may form part of the payout system 220. In other examples the processor 450 forms part of the payout system 220.

Example where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 



The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
In reference to Claim 42:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer readable media comprising computer code components, as in independent Claim 42.  Such computer readable media fall under the statutory category of "manufacture." However, even when a computer readable media has a physical or tangible form, it may not fall within a statutory category.  The specification recites:
[0037] Computer readable media is provided, comprising computer code components that when executed by a processor cause the processor to perform the method as described above where appropriate


For instance, a processor can be broadly interpreted to be either a hardware component or a computer readable medium either transitory or non-transitory, while a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. The specification recites in para 0060, a memory comprise “non-transitory computer readable media” which falls within the statutory category of a manufacture. Applicant can amend the claim to recite computer readable media...comprising a “non-transitory” computer readable storage media..., as the specification includes such structure.  The claim limitations needs to make clear as to whether the computer readable media is non-transitory in order to comply with the 101 statue requirements. 
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Media claim 42 recites code to “receiving a request...”, “identifying...previous transactions...”, “selecting previous transactions...,” and “submitting a request...for refund.”  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting system processor to perform, nothing in the claim element precludes the step from practically being performed in the mind.  For example the process to “receiving a request...” mimics mental processes of observation.  The process to “identifying previous transactions” mimics mental processes of analysis.  The process to “selecting previous transaction” mimics mental processes of decision.  The process of “submitting a request” mimics mental processes of communication. Accordingly, the processes recited can easily be performed in the human mind as mental processes because the functions recited, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter (receiving requesting, identifying previous transactions, selecting previous transactions and submitting request for refunds) is directed toward transaction activities.  Such concepts can be found in the abstract category of sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a system processor to perform the functions of (1) receiving a request...(insignificant extra solution activity of transmitting data) (2) identifying previous transactions...(common business practice) (3) selecting previous transactions (common business practice) and (4) submitting a request for refund (common business practice).    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the system process at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the recited steps without technology.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter as a whole is directed toward identifying and selecting transaction information for submission for a refund.  Accordingly the claimed limitations as a whole, fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The system claims simply recite the concept of receiving a transaction request, identifying and selecting transaction data and then submitting a refund request.   
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to identify and select transaction information in order to submit a request for refunds.  The additional steps only add to those abstract ideas using generic functions, and the claims do not 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a computer readable media comprising computer code components executed by a processor–is purely functional and generic. Nearly every computer is capable of performing the basic computer functions of (“receiving a request”, “identifying previous transactions”, “selecting previous transactions” and “submitting a request”) required by the media claims . . . As a result, computer media recited fails to offer meaningful limitation beyond generally linking the use of the abstract process to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer processor at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receive a request”, “identify” data, “select” data and “submit a request” ... are functions can be achieved by any general purpose computer without special programming.   None of these activities are used in some unconventional manner nor do any produce some unexpected result.  As to the data operated upon, "even if a process of identifying and selecting information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  
As evidence the examiner provides:’

The specification provides evidence that the technical environment used to apply the identified abstract idea is conventional.  The specification in para 0065 recites:
The processor 420 may be or form part of a computer, a server, a series of servers, the cloud, a mobile device, a payment network, a processing network, the communications network 440, or any other apparatus or combinations of the foregoing, with suitable computation power to perform the functions described herein, such as analyse, process and transmit the necessary data and metadata. In some examples, the processor 420 may form part of the payout system 220. In other examples the processor 450 forms part of the payout system 220.

Example where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 


Furthermore, the steps recited are not tied to a particular technical process or technology.  Nothing in the body of the claim connects the general recitation of a method performed by a computer in the preamble.  
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22, 36-39, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2016/0148212 A1 by Dimmick (Dimmick) and further in view of US Pub No. 2016/0042351 A1 by Syed et al (Syed)
In reference to Claim 22:
Dimmick teaches:
(Currently Amended)  
a data store to store details of transactions ((Dimmick) in at least FIG. 3; para 0048-0049);
a processor in communication with the data store ((Dimmick) in at least para 0035, para 0123, FIG. 8), the processor configured to perform the following:
receive a request for a payout from a merchant to a customer, the request for the payout comprising a customer identifier and a payout value ((Dimmick) in at least FIG. 6; para 0025-0027, para 0049, para 0062, para 0069, para 0090, para 0103);
identify, via the details of transactions in the data store, … previous transactions to the merchant from a customer associated with the customer identifier based on received request ((Dimmick) in at least para 0022, para 0026 wherein the prior art teaches the request message may include “suitable transaction information” including information identifying items previously purchased as well as information to identify and authorize the refund/transaction.  Para 0027 discloses the chargeback request message including information associated with the user payment device or payment account,  para 0044, para 0049, para 0049, para 0080 wherein the prior art teaches displaying a list of completed transactions associated with user wallet and payment account, para 0102);
select one or more transactions from the previous transactions to the merchant from the customer for refund as part of the payout from the merchant to the customer based on the details of transactions to the merchant in the data store ((Dimmick) in at least FIG. 6-7; para 0080, para 0102); and
submit a request for refund from the merchant to the customer of each of the selected previous transactions as part of the payout from the merchant to the 
Dimmick does not explicitly teach:
identify, … all previous transactions …
Syed teaches:
identify, via the details of transactions in the data store, all previous transactions to the merchant from a customer associated with the customer identifier based on received request ((Syed) in at least para 0014-0016, para 0020, para 0033, para 0061, para 0064, para 0067)
Both Dimmick (para 0068) and Syed are directed toward processes which investigate transaction and recognized that transactions include risk of fraud.  Syed teaches the motivation of accessing a complete list of transactions associated with each merchant in order to address return issues such as lost receipt, fraudulent return prevention or user may not be able to be entered into a database.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of investigating transactions which include displaying a list of completed transactions of Dimmick to include a database of all transactions with a merchant as taught by Syed since both Dimmick and Syed recognize that transactions include fraud risk and .  Syed teaches the motivation of accessing a complete list of transactions associated with each merchant in order to address return issues such as 
In reference to Claim 36:
The combination of Dimmick and Syed discloses the limitations of claim 22.  Dimmick further discloses the limitations of dependent claim 36.
(Previously Presented) The system of claim 22 (see rejection of claim 22 above), wherein the processor is configured to 
store transaction details in the data store when a transaction is processed.((Dimmick) in at least para 0002, para 0019-0020, para 0030, para 0042, para 0044-0047)
In reference to Claim 37:
The combination of Dimmick and Syed discloses the limitations of claim 22.  Dimmick further discloses the limitations of dependent claim 16.
(Previously Presented) The system of claim 22 (see rejection of claim 22 above), wherein the processor is configured to 
retrieve one or more of the following transaction details from the data store for one or more transactions ((Dimmick) Abstract; para 0004-0006, para 0017-0020, para 0022-0023):
a transaction time ((Dimmick) in at least para 0069-0071, para 0090);
a transaction identifier ((Dimmick) in at least para 0035, para 0050, para 0053, para 0056, para 0071, para 0088);
a customer identifier ((Dimmick) in at least para 0050, para 0065, para 0069, para 0071, para 0105);
an acquirer identifier ((Dimmick) in at least para 0048);
a merchant identifier ((Dimmick) in at least para 0035, para 0113); and
a transaction value ((Dimmick) in at least para 0035, para 0050, para 0061, para 0063, para 0090).
In reference to Claim 38:
The combination of Dimmick and Syed discloses the limitations of claim 22.  Dimmick further discloses the limitations of dependent claim 38.
The system of claim 22, wherein the processor is configured (see the rejection of claim 22 above) to 
retrieve one or more of the following transaction details from the data store for one or more transactions ((Dimmick) Abstract; para 0004-0006, para 0017-0020, para 0022-0023):
a refund value ((Dimmick) in at least para 0026, para 0097);
a terminal identifier ((Dimmick) in at least para 0022);
an authorisation and authentication code generated by a payment network for the transaction ((Dimmick) in at least para 0035, para 0029, para 0037);
a time when the acquirer associated with the transaction was last active ((Dimmick) in at least para 0069-0071, para 0090); 
an account or card identifier ((Dimmick) in at least para 0050, para 0065, para 0069, para 0071, para 0105); and  
a currency used for the transaction.((Dimmick) in at least para 0056, para 0068)
In reference to Claim 39:
The combination of Dimmick and Syed discloses the limitations of claim 22.  Dimmick further discloses the limitations of dependent claim 39.
(Previously Presented) The system of claim 22 (see rejection of claim 22 above), 
wherein the payout processing system interfaces with or forms part of a payment network or a transaction processing network.((Dimmick) in at least para 0043, para 0045, para 0056)
In reference to Claim 41:
Dimmick teaches:
(Currently Amended) A payout processing method to be performed by a computer to execute a payout of a payout value to a customer ((Dimmick) in at least para 0002, para 0004), the method comprising:
receiving a request for a payout from a merchant to a customer, the request for the payout comprising a customer identifier and a payout value ((Dimmick) in at least 
identifying, via a data store including transaction details of transactions, … previous transactions to the merchant from a customer associated with the customer identifier based on the received request; ((Dimmick) in at least para 0022, para 0026 wherein the prior art teaches the request message may include “suitable transaction information” including information identifying items previously purchased as well as information to identify and authorize the refund/transaction, Para 0027 discloses the chargeback request message including information associated with the user payment device or payment account; para 0044, para 0049, para 0049, para 0080 wherein the prior art teaches displaying a list of completed transactions associated with user wallet and payment account, para 0102)
selecting one or more transactions from the previous transactions to the merchant from the customer for refund as part of the payout from the merchant to the customer based on the details of transactions to the merchant in the data store; ((Dimmick) in at least FIG. 6-7; para 0080, para 0102); and
submitting a request for refund from the merchant to the customer of each of the selected previous transactions as part of the payout from the merchant to the customer ((Dimmick) in at least para 0026, para 0046-0047, para 0058, para 0062, para 0064-0065, para 0067, para 0069, para 0080, para 0102).
Dimmick does not explicitly teach:
identifying, … all previous transactions …
Syed teaches:
identifying, via a data store including transaction details of transactions, all previous transactions to the merchant from a customer associated with the customer identifier ((Syed) in at least para 0014-0016, para 0020, para 0033, para 0061, para 0064, para 0067)
Both Dimmick (para 0068) and Syed are directed toward processes which investigate transaction and recognized that transactions include risk of fraud.  Syed teaches the motivation of accessing a complete list of transactions associated with each merchant in order to address return issues such as lost receipt, fraudulent return prevention or user may not be able to be entered into a database.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of investigating transactions which include displaying a list of completed transactions of Dimmick to include a database of all transactions with a merchant as taught by Syed since both Dimmick and Syed recognize that transactions include fraud risk and .  Syed teaches the motivation of accessing a complete list of transactions associated with each merchant in order to address return issues such as lost receipt, fraud return prevention or user may not be able to be entered into a database.
In reference to Claim 42:
Dimmick teaches:

receive a request for a payout from a merchant to a customer, the request for the payout comprising a customer identifier and a payout value ((Dimmick) in at least FIG. 6; para 0025, para 0027, para 0049, para 0062, para 0069, para 0090, para 0103);
identify, via a data store including transaction details of transactions, …previous transactions to the merchant from a customer associated with the customer identifier, based on the received request ((Dimmick) in at least para 0022, para 0026 wherein the prior art teaches the request message may include “suitable transaction information” including information identifying items previously purchased as well as information to identify and authorize the refund/transaction, Para 0027 discloses the chargeback request message including information associated with the user payment device or payment account; para 0044, para 0049, para 0049, para 0080 wherein the prior art teaches displaying a list of completed transactions associated with user wallet and payment account, para 0102);
select one or more transactions from the previous transactions to the merchant from the customer for refund as part of the payout from the merchant to the customer based on the details of transactions to the merchant in the data store ((Dimmick) in at least FIG. 6-7; para 0080, para 0102); and
submit a request for refund from the merchant to the customer of each of the selected previous transactions as part of the payout from the merchant to the 
Dimmick does not explicitly teach:
identify, … all previous transactions …
Syed teaches:
identify, via a data store including transaction details of transactions, …previous transactions to the merchant from a customer associated with the customer identifier, based on the received request ((Syed) in at least para 0014-0016, para 0020, para 0033, para 0061, para 0064, para 0067)
Both Dimmick (para 0068) and Syed are directed toward processes which investigate transaction and recognized that transactions include risk of fraud.  Syed teaches the motivation of accessing a complete list of transactions associated with each merchant in order to address return issues such as lost receipt, fraudulent return prevention or user may not be able to be entered into a database.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of investigating transactions which include displaying a list of completed transactions of Dimmick to include a database of all transactions with a merchant as taught by Syed since both Dimmick and Syed recognize that transactions include fraud risk and .  Syed teaches the motivation of accessing a complete list of transactions associated with each merchant in order to address return issues such as .
Claim 23-25, 29-31, 33-35 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2016/0148212 A1 by Dimmick (Dimmick) in view of US Pub No. 2016/0042351 A1 by Syed et al (Syed) as applied to claim 1 above, and further in view of US Pub No. 2016/0300214 A1 by Chaffin et al (Chaffin) 
In reference to Claim 23:
The combination of Dimmick and Syed discloses the limitations of independent claim 22.  Dimmick further discloses the limitations of dependent claim 23:
(Previously Presented)  The system of claim 22 (see rejection of claim 22 above), wherein the processor is configured to:
Dimmick does not explicitly teach:
identify, via the details of transactions from the data store, one or more acquirers associated with the previous transactions to the merchant from the customer;
calculate, based on the details of transactions stored in the data store, a maximum available refund from the merchant for each acquirer; and
select the selected previous transactions based on the maximum available refund.
Chaffin teaches:
identify, via the details of transactions from the data store, one or more acquirers associated with the previous transactions to the merchant from the customer 
calculate, based on the details of transactions stored in the data store, a maximum available refund from the merchant for each acquirer ((Chaffin) in at least Fig. 3; FIG. 13; para 0040, para 0077, para 0098, para 0111, para 0116-0118, para 0121, para 0119, para 0129, para 0168); and
select the selected previous transactions based on the maximum available refund ((Chaffin) in at least FIG. 11-14; para 0132-0136, para 0148, para 0155, para 0168, 
Both Dimmick and Chaffin are directed toward chargeback processes.  Chaffin teaches the motivation of a rule process to identify acquirers associated with maximum available refund in order to determine the maximum amount of the refund the acquirer is liable for.  Chaffin further teaches the motivation of selecting/assigning previous transactions based on maximum available refund in order to determine how much the vendor or acquirers or issuer or parties are liable for.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of analysis of return transaction details of Dimmick to include the fraud management of Chaffin since Chaffin teaches the motivation of a rule process to identify acquirers associated with maximum available refund in order to determine the maximum amount of the refund the acquirer is liable for.  Chaffin further teaches the motivation of selecting/assigning previous transactions based on maximum available refund in order to determine how much the vendor or acquirers or issuer or parties are liable for
In reference to Claim 24
The combination of Dimmick, Syed and Chaffin discloses the limitations of dependent claim 23.  Dimmick further discloses the limitations of dependent claim 24
(Previously Presented) The system of claim 23, wherein the processor is configured to calculate the maximum available refund from the merchant for each acquirer (see rejection of claim 23 above) by:
Dimmick does not explicitly teach:
determining an acquirer aggregate transaction value for the merchant by summing a transaction value of each of the transactions to the merchant that are associated with the acquirer within a refund window period;
determining an acquirer aggregate refund value by summing the amounts refunded from the merchant that are associated with the acquirer within the refund window period; and
calculating the maximum available refund from the merchant for each acquirer as:
acquirer refund limit (%) x acquirer aggregate transaction value -acquirer aggregate refund value.
Chaffin teaches:
determining an acquirer aggregate transaction value for the merchant by summing a transaction value of each of the transactions to the merchant that are associated with the acquirer within a refund window period ((Chaffin) in at least para 0055, para 
determining an acquirer aggregate refund value by summing the amounts refunded from the merchant that are associated with the acquirer within the refund window period ((Chaffin) in at least para 0055, para 0064, para 0077, para 0083, para 0086, para 0117, para 0119, para 0129, para 0145, para 0155, para 0165, para 0168, par 0170, para 0172); and
calculating the maximum available refund from the merchant for each acquirer as:
acquirer refund limit (%) x acquirer aggregate transaction value -acquirer aggregate refund value ((Chaffin) in at least FIG. 13; para 0168, para 0170, para 0172, para 0174, para 0188-0192).
Both Dimmick and Chaffin are directed toward chargeback processes.  Chaffin teaches the motivation that appeals for liability decisions are time limited and teaches the motivation selecting/assigning previous transactions based on maximum available refund in order to determine how much the vendor or acquirers or issuer or parties are liable for.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of analysis of return transaction details of Dimmick to include the dispute parameters of Chaffin since Chaffin teaches the motivation that appeals for liability decisions are time limited and teaches the motivation selecting/assigning previous transactions based on maximum available refund in order to determine how much the vendor or acquirers or issuer or parties are liable for
In reference to Claim 25:
The combination of Dimmick, Syed and Chaffin discloses the limitations of dependent claim 23.  Dimmick further discloses the limitations of dependent claim 25
(Previously Presented) The system of claim 23, wherein the processor is configured to calculate a maximum available refund from the merchant for each acquirer (see rejection of claim 23 above) by:
Dimmick does not explicitly teach:
calculating, based on the details of transactions stored in the data store, a maximum available refund per merchant identifier (MID) of the merchant for each acquirer.
Chaffin teaches:
calculating, based on the details of transactions stored in the data store, a maximum available refund per merchant identifier (MID) of the merchant for each acquirer ((Chaffin) in at least para 0035, para 0106, para 0055, para 0064, para 0077, para 0083, para 0086, para 0117, para 0119, para 0129, para 0145, para 0155, para 0165, para 0248-0250)
Both Dimmick and Chaffin are directed toward chargeback processes.  Chaffin teaches the motivation of calculating maximum available refund per merchant in order to determine the vendor or acquirers or issuer or parties are liable for and utilizing merchant identifiers so as to determine the link between the merchant and acquirer.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of analysis of return transaction details of 
In reference to Claim 29:
The combination of Dimmick, Syed and Chaffin discloses the limitations of dependent claim 23.  Dimmick further discloses the limitations of dependent claim 29.
(Previously Presented) The system of claims 23 (see rejection of claims 23 above), wherein the processor is configured to:
submit a request for refund of one or more of the further previous transactions as part of the payout from the merchant to the customer.((Dimmick) in at least para 0006, para 0025)
Dimmick does not explicitly teach:
determine that a sum of the maximum available refund from the merchant for each acquirer associated with the previous transactions is less than the payout value; and
determine at a later time that one or more further transactions to the merchant that are associated with the one or more acquirers have been processed; and
Chaffin teaches:
determine that a sum of the maximum available refund from the merchant for each acquirer associated with the previous transactions is less than the payout value ((Chaffin) in at least para 0055, para 0064, para 0077, para 0083, para 0086, para 0117, para 0119, para 0129, para 0145, para 0155, para 0165); and
determine at a later time that one or more further transactions to the merchant that are associated with the one or more acquirers have been processed ((Chaffin) in at least para 0055, para 0064, para 0077, para 0083, para 0086, para 0117, para 0119, para 0129, para 0145, para 0155, para 0165, para 0168, par 0170, para 0172); and
submit a request for refund of one or more of the further previous transactions as part of the payout from the merchant to the customer ((Chaffin) in at least para 0051)
Both Dimmick and Chaffin are directed toward chargeback processes.  Chaffin teaches the motivation that appeals for liability decisions are time limited and teaches the motivation totaling the maximum available refunds of previous transactions in order to determine how much the vendor or acquirers or issuer or parties are liable for.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of analysis of return transaction details of Dimmick to include the dispute parameters of Chaffin since Chaffin teaches the motivation that appeals for liability decisions are time limited and teaches the motivation totaling the maximum available refunds of previous transactions in order to determine how much the vendor or acquirers or issuer or parties are liable for.
In reference to Claim 30:
The combination of Dimmick and Syed discloses the limitations of dependent claim 22.  Dimmick further discloses the limitations of dependent claim 30.
(Previously Presented) The system of claim 22 (see rejection of claim 22 above), wherein the processor is configured to:
Dimmick does not explicitly teach:
determine that a sum of the transaction values of the previous transactions to the merchant from the customer is less than the payout value, and
submit a request to transfer of a remainder of the payout value from the merchant to the customer.
Chaffin teaches:
determine that a sum of the transaction values of the previous transactions to the merchant from the customer is less than the payout value ((Chaffin) in at least para 0055, para 0064, para 0077, para 0083, para 0086, para 0117, para 0119, para 0129, para 0145, para 0155, para 0165, para 0168, para 0170, para 0172), and
submit a request to transfer of a remainder of the payout value from the merchant to the customer. ((Chaffin) in at least FIG. 1-2, FIG. 4-5; FIG. 10-11, FIG. 13; para 0066-0071, para 0077, para 0080, para 0104, para 0107, para 0168, para 0170, para 0172, para 0174, para 0188-0192)
Both Dimmick and Chaffin are directed toward chargeback processes.  Chaffin teaches the motivation that appeals for liability decisions are time limited and teaches the motivation totaling the maximum available refunds of previous transactions in order 
In reference to Claim 31:
The combination of Dimmick and Syed discloses the limitations of dependent claim 30  Dimmick further discloses the limitations of dependent claim 31.
(Previously Presented) The system of claim 30 (see rejection of claim 30 above) wherein the processor is configured to 
automatically submit a request to transfer the remainder of the payout value via an original credit transfer (OCT) to a card associated with one of the previous transactions. ((Dimmick) in at least FIG. 6; para 0025, para 0027, para 0049, para 0062, para 0069, para 0090, para 0103)
In reference to Claim 33:
The combination of Dimmick, Syed and Chaffin discloses the limitations of dependent claim 30.  Dimmick further discloses the limitations of dependent claim 33.

an acquirer used for a previous transaction associated with the payout request ((Dimmick) in at least para 0025); 
a card identified by the customer ((Dimmick) in at least para 0004, para 0006, para 0026, para 0029-0030, para 0033, para 0036, para 0064); and 
a bank account identified by the customer ((Dimmick) in at least para 0004, para 0006, para 0026, para 0029-0030, para 0033, para 0036, para 0064).
In reference to Claim 34:
The combination of Dimmick, Syed and Chaffin discloses the limitations of dependent claim 30.  Dimmick further discloses the limitations of dependent claim 34.
(Previously Presented) The system of claim 30 (see rejection of claims 30), 
wherein the processor is configured to determine one or more payout means associated with the customer identifier, and identify one or more of the payout means in the request to transfer the remainder of the payout value from the merchant to the customer.((Dimmick) in at least para 0044, para 0064, para 0068)
In reference to Claim 35:
The combination of Dimmick, Syed and Chaffin discloses the limitations of dependent claim 30.  Dimmick further discloses the limitations of dependent claim 35.
(Previously Presented) The system of claim 30 (see rejection of claims 9, 12 or 13 above), wherein the processor is configured to:
determine, via the data store, one or more of the following payout details associated with the customer identifier payment methods, account details, and previous refund means used by a customer to fund payments ((Dimmick) in at least para 0035, para 0045, para 0048, para 0050, para 0056, para 0088, para 0124, para 0126, para 0129); and
generate the request to transfer the ... payout value from the merchant to the customer based on the payout details .((Dimmick) in at least para 0006, para 0025)
Dimmick does not explicitly teach:
generate the request to transfer the remainder of the payout value from the merchant to the customer based on the payout details.
Chaffin teaches:
generate the request to transfer the remainder of the payout value from the merchant to the customer based on the payout details. ((Chaffin) in at least Fig. 3; FIG. 13; para 0040, para 0077, para 0098, para 0111, para 0116-0118, para 0121, para 0119, para 0129, para 0168)
Both Dimmick and Chaffin are directed toward chargeback processes.  Chaffin teaches the motivation of selecting/assigning previous transactions based on maximum available refund in order to determine how much the vendor or acquirers or issuer or parties are liable for.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of analysis of return transaction details of Dimmick to include the fraud management of Chaffin since Chaffin teaches the motivation of selecting/assigning previous transactions based on maximum available refund in order to determine how much the vendor or acquirers or issuer or parties are liable for.
In reference to Claim 40:
The combination of Dimmick, Syed and Chaffin discloses the limitations of independent claim 22.  Dimmick further discloses the limitations of dependent claim 40
(Previously Presented) The system of claim 22 (see rejection of claim 22 above),
Dimmick does not explicitly teach:
wherein the previous transactions are transactions that were processed within a
refund period,
Chaffin teaches:
wherein the previous transactions are transactions that were processed within a
refund period. ((Chaffin) in at least para 0055, para 0064, para 0077, para 0083, para 0086, para 011 7, para 0119, para 01 29, para 0145, para 0155, para 0165)
Both Dimmiick and Chaffin are directed toward chargeback processes. Chaffin teaches the motivation that appeals for liability decisions are time limited and teaches the motivation selecting/assigning previous transactions based on maximum available refund in order to determine how much the vendor or acquirers or issuer or parties are liable for within the refund period. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of
analysis of return transaction details of Dimmick to include the dispute parameters of Chaffin since Chaffin teaches the motivation that appeals for liability decisions are time limited and teaches the motivation selecting/assigning previous transactions based on maximum available refund in order to determine how much the vendor or acquirers or issuer or parties are liable for within the refund period.
Claim 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2016/0148212 A1 by Dimmick (Dimmick) in view of US Pub No. 2016/0042351 A1 by Syed et al (Syed)  in view of US Pub No. 2016/0300214 A1 by Chaffin et al (Chaffin) as applied to claim 25 above, and further US Pub No. 2015/0348042 A1 by Jivraj et al. (Jivraj)
In reference to Claim 26:
The combination of Dimmick, Syed and Chaffin discloses the limitations of dependent claim 25.  Dimmick further discloses the limitations of dependent claim 26
(Previously Presented) The system of claim 25 (see rejection of claim 25 above), wherein the processor is configured to:
Dimmick does not explicitly teach:
generate an array of the previous transactions to the merchant from the customer; and
sort the array by MID associated with each previous transaction from highest to lowest based on the maximum available refund for each MID; and
select the selected previous transactions to the merchant from the customer according to the sorted order of the array.
Chaffin teaches:
generate an array of the previous transactions to the merchant from the customer ((Chaffin) in at least FIG. 5; FIG. 9, FIG. 11; para 0114-0116, para 0126-0128, para 0133, para 0156); and
Dimmick and Chaffin are directed toward analyzing chargeback transactions.  Chaffin teaches the motivation of generating a list of previous transactions in order to determine based on time interval dispute requirements the liabilities of merchants for chargeback.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of analysis of chargeback data of Dimmick to include generating previous transactions of merchants of Chaffin since Chaffin teaches the motivation of generating a list of previous transactions in order to determine based on time interval dispute requirements the liabilities of merchants for chargeback.  
Jivraj teaches:
generate an array of the previous transactions to the merchant from the customer ((Jivraj) in at least para 0036-0037, para 0043-0044, para 0081); and
sort the array by MID associated with each previous transaction from highest to lowest based on the maximum available refund for each MID ((Jivraj) in at least para 0043-0044, para 0083); and
select the selected previous transactions to the merchant from the customer according to the sorted order of the array ((Javraj) in at least para 0037, para 0043-0044, para 0081-0083, para 0086, para 0137)
Dimmick and Javraj are directed toward analyzing chargeback transactions.  Javraj teaches the motivation of sorting merchant identifiers by ascending order in order to rank the generated risk table including risk related toward chargebacks.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of analysis of chargeback data of Dimmick to include generating and sorting merchant identifier tables of Javraj since Javraj teaches the motivation of sorting merchant identifiers by ascending order in order to rank the generated risk table including risk related toward chargebacks.  
In reference to Claim 27:
The combination of Dimmick, Syed and Chaffin discloses the limitations of dependent claim 26.  Dimmick further discloses the limitations of dependent claim 27.
(Previously Presented) The system of claim 26 (see rejection of claim 26 above), wherein the processor is configured to:
Dimmick does not explicitly teach:
sort the array by transaction value of each previous transaction for each MID from highest value to lowest value; and
select the selected previous transactions to the merchant from the customer according to the sorted order of the array.
Javraj teaches:
sort the array by transaction value of each previous transaction for each MID from highest value to lowest value ((Jivraj) in at least para 0043-0044, para 0083); and
select the selected previous transactions to the merchant from the customer according to the sorted order of the array ((Javraj) in at least para 0037, para 0043-0044, para 0081-0083, para 0086, para 0137)
Dimmick and Javraj are directed toward analyzing chargeback transactions.  Javraj teaches the motivation of sorting merchant identifiers by ascending order in order to rank the generated risk table including risk related toward chargebacks.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of analysis of chargeback data of Dimmick to include generating and sorting merchant identifier tables of Javraj since Javraj teaches the motivation of sorting merchant identifiers by ascending order in order to rank the generated risk table including risk related toward chargebacks.  
In reference to Claim 28:
The combination of Dimmick, Syed and Chaffin discloses the limitations of dependent claim 26.  Dimmick further discloses the limitations of dependent claim 28.
(Previously Presented) The system of claim 26 (see rejection of claim 26 above), wherein the processor is configured to:
sort the array by a date of each previous transaction for each MID from highest value to lowest value ((Jivraj) in at least para 0043-0044, para 0083); and
select the selected previous transactions to the merchant from the customer according to the sorted order of the array ((Javraj) in at least para 0037, para 0043-0044, para 0081-0083, para 0086, para 0137)
Dimmick and Javraj are directed toward analyzing chargeback transactions.  Javraj teaches the motivation of sorting merchant identifiers by ascending order in order to rank the generated risk table including risk related toward chargebacks.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of analysis of chargeback data of Dimmick to include generating and sorting merchant identifier tables of Javraj since Javraj teaches the motivation of sorting merchant identifiers by ascending order in order to rank the generated risk table including risk related toward chargebacks.  
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2016/0148212 A1 by Dimmick (Dimmick) in view of US Pub No. 2016/0042351 A1 by Syed et al (Syed) in view of US Pub No. 2016/0300214 A1 by Chaffin et al (Chaffin) as applied to claim 30 above, and further in view of US Pub No. 2013/0275237 A1 by Ramaratnam et al (Ramaratnam)
In reference to Claim 32:
The combination of Dimmick, Syed and Chaffin discloses the limitations of dependent claim 30.  Dimmick further discloses the limitations of dependent claim 32.
(Previously Presented) The system of claim 30 (see rejection of claim 30 above), wherein the processor is configured to
Dimmick does not explicitly teach:
automatically submit a request to transfer the remainder of the payout value via an alternative payment means to an account identified by the customer.
Chaffin teaches:
automatically submit a request to transfer the remainder of the payout value ((Chaffin) in at least para 0168,  para 0217, para 0224-0225)
Both Dimmick and Chaffin are directed toward chargeback/refunding processes.  Chaffin teaches the motivation of an automatic submission request in order to initiate an allocation a default liability.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the chargeback submission process of Dimmick to include the automatic function of Chaffin since Chaffin teaches 
Ramaratnam teaches:
submit a request to transfer the remainder of the payout value via an alternative payment means to an account identified by the customer ((Ramaratnam) in at least para 0067-0068, para 0077)
Both Dimmick and Ramaratnam are directed toward chargeback/refunding processes.  Ramaratnam teaches the motivation of a selection of an alternate payment means for the customer in order to allow the payment means to comply with customer preference. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the chargeback process of Dimmick to include the alternative payment means of Ramaratnam since Ramaratnam teaches the motivation of a selection of an alternate payment means for the customer in order to allow the payment means to comply with customer preference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697